SUMMARY ORDER

Appellant Amanda Edmond appeals from the judgment of the district court granting summary judgment to Appellee Hartford Underwriters Insurance Company in Appellant’s action for breach of contract. Appellee argues that the district court correctly granted the motion for summary judgment. We assume the parties’ familiarity with the facts, proceedings below, and specification of appellate issues and hold as follows.
Where a district court grants summary judgment, we review the decision de novo, and ask whether the district court properly concluded that there were no genuine issues of material fact and that the moving party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir.2003). “In determining whether there are genuine issues of material fact, [a court is] required to resolve all ambiguities and draw all permissible factual inferences in favor of the party against whom summary judgment is sought.” Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir.2003) (quotation marks omitted). However, “eonclusory statements or mere allegations [are] not sufficient to defeat a summary judgment motion.” Davis v. New York, 316 F.3d 93, 100 (2d Cir.2002).
Having conducted an independent and de novo review, we affirm for substantially the same reasons stated by the district court in its thorough and well-reasoned opinion. We have considered all of Appellant’s arguments on appeal and find them to be without merit. In addition, Appellant’s motion to strike is denied as without merit.
For the foregoing reasons, the judgment of the district court is AFFIRMED.